
	

113 S2545 IS: To require the Secretary of Veterans Affairs to revoke bonuses paid to employees involved in electronic wait list manipulations, and for other purposes.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2545
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Ms. Ayotte (for herself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to revoke bonuses paid to employees involved in
			 electronic wait list manipulations, and for other purposes.
	
	1.Return of bonuses awarded to employees of Department of Veterans Affairs for performance they
			 misrepresented(a)InvestigationsNot later than 180 days after the date on which the Inspector General of the Department of Veterans
			 Affairs submits
			 to Congress a report described in subsection (b), the Secretary of
			 Veterans Affairs shall identify each employee of the Department of
			 Veterans Affairs who—(1)during any of fiscal years 2011 through 2014—(A)contributed to the purposeful omission of the name of
			 one or more veterans waiting for health care from an electronic wait list
			 for a medical facility of the Department identified by the Inspector
			 General in such report; or(B)was the supervisor of an employee of the Department, or was a supervisor of that supervisor, at any
			 level, who contributed to a purposeful omission as described in
			 subparagraph (A) and knew, or reasonably should have known, that the
			 employee contributed to such purposeful omission; and(2)received a bonus in part because of such omission.(b)Reports describedA report described in this subsection is a report submitted to Congress by the Inspector General in
			 calendar year 2014 that identifies medical facilities of the Department at
			 which scheduling practices in use, or formerly in use, did not comply with
			 scheduling policies and procedures of the Department.(c)IdentificationThe Secretary shall identify employees contributing to an omission described in subsection (a)(1)
			 without regard to whether the employee knowingly contributed to such
			 omission or contributed to such omission for the purpose of receiving a
			 bonus.(d)Repayment(1)In generalFor each employee identified under subsection (a) who received a bonus as described in such
			 subsection, the Secretary shall, after notice and an opportunity for a
			 hearing, issue an order directing the employee to repay the amount of such
			 bonus.(2)HearingsA hearing under this subsection shall be conducted in accordance with regulations relating to
			 hearings promulgated by the Secretary under chapter 75 of title 5, United
			 States Code.(3)Appeal(A)In generalAn employee against whom an order is issued under paragraph (1) may appeal to the Merit Systems
			 Protection Board under section 7701 of title 5, United States Code.(B)Scope of reviewA review of an appeal by the Merit Systems Protection Board under subparagraph (A) shall be based
			 on the record established through the appellant’s hearing conducted under
			 paragraph (2).(C)Standard of reviewThe Merit Systems Protection Board shall set aside an order issued under paragraph (1) if the
			 issuing of the order was clearly erroneous or the result of a denial of
			 procedural due process.
